The Muskingum county commissioners, in 1915, entered into a contract with Ayers & Kappes a partnership, to improve a road within the county. The work was not done according to specifications and the bonding company took over the work and finished it. After completion the bonding company sued and recovered $25,000 from Ayers & Kappes, it being claimed that said amount was the additional cost the bonding company was put to for completion of the contract, according to specifications.
About seven years afterwards Ayers & Kappes brought suit against the Seiple-Wolfe Const. Co. to recover the $25,000, said suit being based upon a contract between the parties herein and the Standard Slag Co. The question raised in the contract was “who was required to make a certain excavation” and the jury found that the Seiple-Wolfe Co. and the Slag Co. were liable to Ayers & Kappes for $25,000. The Court of Appeals affirmed the Muskingum Common Pleas asd Seiple-Wolfe Co. et contend in the Supreme Court:
1. That the contract is ambiguous and that the trial court erred in not admitting parol evidence in order to explain the real intentions of the parties.
2. That the trial court erred in instructing the jury as to the meaning of certain terms in the contract as same was for the jury to determine.